Citation Nr: 9935804	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 675A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than January 21, 
1997, for an award of service connection for residuals of a 
right foot fracture with degenerative joint disease and 
severe dysesthesia.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right foot fracture with degenerative joint 
disease and severe dysesthesia.

3.  Entitlement to compensation in accordance with 38 
U.S.C.A. § 1151 for additional cervical spine disability due 
to medical treatment provided by the Department of Veterans 
Affairs.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1960 to November 
1963 and from August 1967 until he retired in February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which established service connection for 
the residuals of a right foot fracture with degenerative 
joint disease and severe dysesthesia with a 20 percent 
evaluation effective from January 21, 1997, and which denied 
entitlement to compensation in accordance with 38 U.S.C.A. 
§ 1151 for additional cervical spine disability due to VA 
medical treatment.

During his hearing before the undersigned in July 1999, the 
veteran also argued that he may have cervical spine 
disability secondary to his service-connected right foot and 
low back disabilities in accordance with 38 C.F.R. 
§ 3.310(a).  This particular issue has not been previously 
addressed by the RO, is not inextricably intertwined with any 
issue presently before the Board, and is referred back to the 
RO for any appropriate action.


FINDINGS OF FACT

1.  The veteran did not present a claim for service 
connection for a right foot disability prior to January 21, 
1997.

2.  A VA examination on January 21, 1997, resulted in an 
opinion that the veteran's right foot pain was related to his 
service-connected low back disability.  This was the first 
and only clinical evidence relating current right foot 
disability to any incident, injury or disease of active 
service.

3.  In a May 1997 rating action, the RO granted service 
connection for a right foot disability in reliance upon the 
January 1997 VA examination report.

4.  The veteran's right foot disability is most accurately 
characterized by analogy to a severe foot injury but the 
medical evidence on file does not show that right foot 
disability meets or even closely approximates the criteria 
for a finding that the veteran has lost all use of his right 
foot.

5.  Competent evidence tends to show that the veteran has 
additional disability as the result the failure of VA to 
timely diagnose or treat a cervical spine disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of service connection 
for residuals of a right foot fracture with degenerative 
joint disease and severe dysesthesia prior to January 21, 
1997, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.105, 3.400 (1998).

2.  The criteria for a 30 percent evaluation (but no higher) 
for residuals of a right foot fracture with degenerative 
joint disease and severe dysesthesia have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.63, 4.68, 4.71a, 
Diagnostic Code 5284 (1998).

3.  The veteran has presented a well-grounded claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that they are plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist with regard to 
the earlier effective date claim and the increased rating 
claim.  However, additional development is required with 
regard to the § 1151 claim as will be discussed in the remand 
portion of this decision.

I.  Earlier Effective Date

Facts:  The service medical records, which do not appear to 
be incomplete, reveal that in mid-December 1961, while 
playing basketball, the veteran tripped and injured his right 
foot.  An X-ray study revealed a chip fracture of the right 
navicular, a bone of the right foot.  The veteran was 
admitted and treated for two days and then discharged.  In 
February 1962 it was indicated that there was no pain and no 
swelling.  That same month, the veteran was scheduled to go 
to an overseas Air Force base to compete with a unit sports 
team.  The remainder of the service medical records do not 
show any chronic right foot problems residual to this chip 
fracture of the right navicular bone.  A physical examination 
for separation from service in October 1963 noted the prior 
simple fracture involving the right foot and indicated that 
there was no complication and no sequelae from this injury.  
Strength and right foot range of motion was entirely normal.  
Later physical examinations for service contain no reference 
to any residual of the veteran's right foot navicular chip 
fracture.  The service medical records do show that the 
veteran was treated for a small cut on the left leg in 
January 1961, left knee pain without fracture in February 
1968, a twisted left ankle with negative X-ray study in 
December 1971, left knee pain in November 1975 and left leg 
trauma of the shin and ankle in November 1984.

In January 1985, prior to the veteran's retirement from 
service, he completed an application for VA compensation, VA 
Form 21-526e.  He listed the following diseases or injuries 
for which the claim was made and date each began:  punctured 
ear drum, July 1960; leg injuries, November 1961; back pain, 
October 1962; appendectomy, April 1975; and corrected vision, 
August 1969.  He reported that he had received treatment 
while in service for "fractured left leg - Nov 1961," 
"sprained left ankel (sic)" and "injury left knee."  There 
was no mention of a right foot disability.

In March 1985 the Seattle RO completed a request for a 
complete general medical examination with special attention 
to the following disabilities:  low back pain; leg injuries, 
left leg and knee; fracture and sprain; fracture, navicular, 
right; punctured ear drum; appendectomy; and vision loss.

The veteran was provided three VA examinations in April 1985.  
On the examination report, the veteran reported that his 
present complaints consisted of the following:  watering from 
his eyes; "back pain, constant standing and lifting"; and 
possible loss of hearing in his right ear.  The reports of 
the examinations do not reflect that he presented any 
complaint of right foot injury or pain or disability.  In one 
examination, it was noted that he was well developed, well 
nourished and in no obvious distress with no abnormalities of 
gait, posture or carriage.  No physical abnormalities were 
found.  On the special orthopedic examination, the veteran 
reported that his low back became a little stiff; that he had 
a few injuries to his left knee and leg; and that he twisted 
his left ankle.  The veteran moved about readily, stood erect 
without list or muscle spasm, and the diagnoses were 
lumbosacral strain by history and "left ankle sprain" with 
minimal signs and symptoms.  There was also a "left midtibial 
contusion without significant residual."  X-rays were taken 
of the lumbosacral spine and left ankle.  Diagnoses on the 
orthopedic examination included the following:  "Fracture of 
right navicular not investigated."  There was also a 
notation that a fracture of a right navicular was not 
investigated because the veteran denied any right wrist 
injury.

In August 1985, the RO issued an original rating action which 
granted service connection for a low back disorder and two 
other disorders and which denied service connection for 
various disorders including the residuals of a fractured 
right "carpal" navicular.  The veteran was notified of this 
decision and did not thereafter appeal.

In December 1995, 10 years after he was notified of the RO's 
original rating action, the veteran filed a claim asking for 
an increase in the evaluation of his service-connected 
"arthritis."  He complained of problems with his hands, 
knees, shoulders and back.  The RO subsequently ordered a VA 
examination and reviewed the clinical evidence of record.  
The RO found that the veteran's low back disability had 
indeed increased in severity and granted him an increased 
evaluation from 10 to 20 percent effective from the date of 
his December 1995 claim.  However, the RO also found that the 
veteran's claims for service connection of arthritis or other 
disabilities of the knees, hands, and shoulders were not well 
grounded.  The veteran subsequently was notified and 
disagreed with his latter determination but he did not 
perfect a timely appeal of these issues.

Numerous private and VA treatment records show that the 
veteran sustained a right ankle injury in October 1993 in 
association with the veteran's employment with the United 
States Postal Service.  This injury resulted in immediate and 
significant right ankle pain and appears to have been 
aggravated or re-sprained in December 1993 and early 1994.  
No clinical evidence on file relates any of these post-
service right ankle injuries to the veteran's right foot chip 
fracture, 32 years earlier.

A September 1994 VA outpatient treatment record notes that 
the veteran had pain in the ball of his right foot "since 
October 1993" and the fact that he had sprained his ankle at 
work.  There was some improvement but then a later recurrence 
of swelling and pain in December 1993.  A December 1993 
treatment record from the Fitzsimons Army Medical Center 
contains the veteran's complaint of onset of back pain and 
leg pain in October 1993.  Symptoms persisted and now he had 
complaints of pain of the right buttock, posterior thigh, and 
into the foot.  There was tingling at the medial border of 
the right great toe.  He specifically stated that there were 
no previous similar problems.  The clinical evidence shows 
that the veteran has had chronic right lower extremity pain 
since the time of this October 1993 injury (but not since the 
December 1961 chip fracture of the tarsal navicular bone).

The veteran was provided with a VA examination in conjunction 
with a different claim in January 1997.  It was again noted 
that he had twisted his ankle while at work in 1993.  
However, the veteran had also sustained an increase in low 
back pain including degenerative changes in the lumbar spine 
and a vacuum disc at L5-S1.  This lengthy examination report 
ultimately concluded that the veteran had right foot pain 
with severe dysesthesia which was "probably multifactorial" 
including a suggestion that the veteran's low back was 
contributing to the neuropathic type of pain in the right 
foot.  He also had some orthopedic problems of the right foot 
and both combined into an intractable problem.

In a May 1997 rating action, without any formal claim from 
the veteran, the RO granted service connection for residuals, 
right foot fracture with degenerative joint disease and 
severe dysesthesias, effective from January 21, 1997.


Law and Regulations:  The determination of the effective date 
for an original or reopened claim is governed by 38 U.S.C.A. 
§ 5110(a), which provides as follows:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim [or] a 
claim reopened after final adjudication . 
. . shall be fixed in accordance with the 
facts found, but shall not be earlier 
than the date of receipt of application 
therefor.

See also 38 C.F.R. § 3.400 (1998).  For direct service 
connection, the effective date is the day following 
separation from service or date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or date 
of entitlement, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

In addition, 38 U.S.C.A. § 5101(a) (West 1991) provides in 
relevant part: 

A specific claim in the form prescribed 
by the Secretary . . . must be filed in 
order for benefits to be paid or 
furnished to any individual . . . .

(Emphasis added.)  Both of these statutes clearly establish 
that an application must be filed.  See Wells v. Principi, 3 
Vet.App. 307 (1992). 

Section 3.155(a), of title 38 of the Code of Federal 
Regulations defines the term "informal claim": 

Any communication or action, indicating 
an intent to apply for . . . benefits 
under the laws administered by the [VA], 
from a claimant . . . may be considered 
an informal claim.  Such informal claim 
must identify the benefit sought.

38 C.F.R. § 3.155 (emphasis added).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits if it meets the requirements of § 3.157(b).  38 
C.F.R. § 3.157(b) provides: 

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of [evidence listed under (b)(1), 
(2), or (3)] will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error (CUE) has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

Analysis:  In a statement of the case dated in November 1997 
the RO indicated that service connection for residuals of a 
fracture of the right navicular (foot bone) had been denied 
by the August 1985 rating decision and that in the absence of 
CUE that decision remains unchanged.  During the hearing 
before the undersigned, the representative contended that the 
August 1985 rating action contained CUE in its failure to 
consider and adjudicate a claim for residuals of a fractured 
right tarsal navicular bone, which was documented during 
service, as opposed to its denial of service connection for 
the residuals of a fractured right carpal navicular, which 
was not referred to in any of the service medical records.

Under 38 C.F.R. § 3.105(a), a prior final decision on VA 
benefits must be reversed or amended when evidence 
establishes CUE.  For CUE to exist:  

(1) Either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The 
threshold questions to be addressed in this case are (1) did 
the veteran's 1985 application for compensation include a 
claim of entitlement to service connection for a right foot 
disability and, (2) if so, is there a final decision on such 
a claim that is subject to CUE revision?

Essentially, the appellant contends that CUE was committed in 
the August 1985 rating decision because the RO failed to 
recognize a reasonably raised claim for service connection 
for a right foot disability and failed to adjudicate the 
claim.  However, the Board holds that the RO's failure to 
adjudicate a claim does not constitutes a final disallowance 
of the claim.  When VA has failed to comply during the 
adjudication process with certain procedural requirements 
mandated by law or regulation, the claim remains pending in 
that VA adjudication process.  See Fenderson v. West, 12 Vet. 
App. 119, 132 (1999); Holland (Sterling) v. Gober, 10 Vet. 
App. 433, 436 (1997) (per curiam order).  Therefore, there is 
no final adverse RO decision that can be subject to a CUE 
attack.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best 
v. Brown, 10 Vet. App. 322, 325 (1997).  See also Meeks v. 
Brown, 5 Vet.App. 284 (1993) (the Court held that a November 
1970 claim had not been finally adjudicated and was still 
pending.)

As noted above, the RO denied entitlement to service 
connection for fracture, right carpal navicular, and this is 
what was listed in the notice sent to the veteran in August 
1985.  The Board finds that it is clear that the RO did not 
consider a claim for service connection for residuals of a 
fracture of a right tarsal navicular bone, a right foot 
disability, in its 1985 decision.  Because the Board holds 
that no decision was made in August 1985 on a claim of 
entitlement to service connection for a right foot 
disability, there is no final decision on such a claim that 
is subject to CUE revision.

The Board next considers whether or not the veteran's 1985 
application for compensation includes a claim of entitlement 
to service connection for a right foot disability?  VA is 
required to adjudicate all issues reasonably raised by a 
liberal reading of the record.  Once a claim is received, VA 
must review the claim and all supporting documents in a 
liberal manner to identify and adjudicate all reasonably 
raised claims.  See Myers v. Derwinski, 1 Vet.App. 127, 129 
(1991).  Where such a review reasonably reveals that the 
claimant is seeking a particular benefit, VA is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit.  Suttmann v. Brown, 5 Vet.App. 127, 132 (1993); see 
generally Servello v. Derwinski, 3 Vet.App. 196, 198-200 
(1992) (discussing evidence that could show "a belief" by the 
veteran that he was entitled to a particular benefit).

On the other hand, VA is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet.App. 352, 356-57 
(1995) (holding that the Board is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

The appellant contends that a claim for service connection 
for a right foot disability was reasonably raised by the 
service medical records and the veteran's initial application 
for compensation.  A review of the veteran's original 
application for VA compensation shows that he specifically 
referred to leg injuries and specifically noted a fractured 
left leg, a sprained left ankle, and an injured left knee.  
He also included dates that each incident is alleged to have 
occurred and these dates generally match up with documented 
service medical record entries regarding left ankle, shin, 
knee, and leg injuries.  However, the fact remains that the 
veteran did not in his initial claim mention or refer to a 
right foot disability; he did not indicate that the right 
tarsal navicular chip fracture from December 1961 had 
resulted in any impairment.  The veteran's general allegation 
of leg injuries and specific allegations of "left" leg, ankle 
and knee injuries cannot reasonably be read to include a 
right foot disability.

The mere presence of evidence in the service medical records 
showing that the veteran was treated for a chip fracture of 
the right navicular in December 1961 does not establish an 
intent on the part of the veteran to seek service connection 
for a right foot disability.  While VA must interpret the 
appellant's submissions broadly, VA is not required to 
conjure up issues that were not raised by the appellant.  See 
Talbert, supra.  The appellant must have asserted the claim 
expressly or impliedly.  In this case, it is apparent that 
prior to requesting that the veteran be scheduled for an 
examination, the RO reviewed the veteran's service medical 
records and noted that these records showed that the veteran 
had sustained a chip fracture of the right navicular bone in 
1961.  The RO requested that special attention be given to 
the right navicular fracture.  The veteran obviously did not 
inform the physician that this referred to the navicular bone 
in his right foot.  The VA physician was clearly mistaken in 
finding that this referred to the navicular bone in the 
veteran's right wrist.  The physician's mistake clearly 
reflects that the veteran did not complain of any right foot 
disability during the VA examination.  The RO thereafter 
continued the VA orthopedist's error in referencing the 
carpal navicular as opposed to the tarsal navicular.  At this 
juncture, there had been no complaint, finding or diagnosis 
of any right foot disability, including residuals of a chip 
fracture of the right tarsal navicular which had occurred 
during service over 23 years earlier.  

Thus, at the time of the August 1985 rating decision there 
was no indication in the service medical records or in the 
April 1985 VA examinations that the veteran experienced any 
residual symptoms as a result of the 1961 navicular injury.  
The veteran had not reported a past history of any such 
injury and he had not presented any complaints of right foot 
pain or other pertinent symptoms.  That the veteran is 
clearly shown to have had left lower extremity problems is 
documented in the service medical records and is discussed in 
the April 1985 VA orthopedic examination.  This is so even 
though this physician failed to find any significant left leg 
residuals.  However, at no time during the VA examination, 
did the veteran complain of or mention any right foot 
disability nor was any right foot disability identified on 
examination.

In view of the above fact, the Board concludes that at the 
time of the August 1985 rating decision, no claim for service 
connection for a right foot disability was pending.  All of 
the issues reasonably raised by a liberal reading of the 
record as it existed at that time were considered in the RO's 
August 1985 rating action.  The veteran was notified of the 
August 1985 decision and did not thereafter appeal.

The clinical evidence on file also shows that the veteran did 
not have any particular identifiable residuals of a chip 
fracture of the right tarsal navicular for many years after 
service.  Right foot and right ankle problems were not 
reported until the veteran sustained a significant post-
service injury of the right ankle in October 1993.  However, 
no treatment records from that time forward show or in any 
way demonstrate that the October 1993 injury occurred as a 
result of any incident, injury or disease of active service, 
including the chip fracture of the tarsal navicular bone of 
the right foot in December 1961.  

The Board has carefully considered all communications from 
the veteran after the August 1985 rating decision and before 
January 21, 1997, to determine if any communication may be 
construed as an informal claim of entitlement to service 
connection for right foot disability pursuant to 38 C.F.R. 
§ 3.155.  The Board has been unable to identify any document 
in the record which may be construed as an informal claim for 
service connection for a right foot disability.  Inasmuch as 
a formal claim for compensation for a right foot disability 
had not been allowed or denied prior to January 21, 1997, the 
provisions of 38 C.F.R. § 3.157 are not applicable.

Again, the veteran never actually filed a claim for service 
connection for a right foot disability at any time and it was 
only after a VA physician wrote in January 1997 that the 
service-connected low back disorder was aggravating the 
veteran's right lower extremity that service connection was 
accorded.  The first clinical evidence relating the veteran's 
right lower extremity disability to service was the January 
21, 1997, VA examination report which related it to the 
veteran's service-connected low back disability.  That being 
the case, and in accordance with the law and regulation 
governing the effective dates for the award of service 
connection, and in the absence of any claim having ever been 
filed for a right lower extremity disability, there is no 
basis for an effective date for service connection for a 
right foot disability prior to January 21, 1997.


II.  Increased Rating

Facts:  It is clearly shown that the veteran injured his 
right ankle, unrelated to service, in October 1993.  In 
September 1994, the veteran was provided with VA nerve 
conduction studies of the right lower extremity.  These 
studies were interpreted to reveal that sural distal latency 
was normal (amplitude slightly decreased), tibial motor 
distal latency was normal, amplitude and nerve conduction 
velocities also normal, right median and lateral plantar 
nerve onset were within normal limits (amplitude slightly 
decreased).  The finding from this study was that there was 
no evidence of tarsal tunnel syndrome.  This record also 
notes that the veteran refused an EMG.  

A July 1994 VA X-ray study of the right foot showed minimal 
narrowing of the right first metatarsophalangeal joint and 
the other joints and bones were unremarkable.  The impression 
was no evidence of recent fracture or dislocation.  A July 
1994 VA bone scan resulted in an impression of no acute 
abnormality.  Remote traumatic versus arthritic changes of 
the lateral aspect of the right midfoot were also noted.  
X-ray studies of the right ankle and foot were interpreted in 
comparison to prior studies as being unchanged and showing no 
evidence of fractures or dislocations.  In September 1994, 
the veteran was scheduled for initial therapy but failed to 
keep his appointment.  In August 1994, the veteran stated to 
a VA physician that he had twisted his ankle in October 1993 
which he "feels started his problems."

In January 1996, a private physician (KDP) wrote that the 
veteran had been referred to him for evaluation of ataxia.  
He had injured his ankle "a few months back" and ever since 
experienced a right knee-ankle pain with gradual loss of 
control of his right leg.  Sensory examination revealed a 
possible sensory level to T1-T2 level to pin.  Reflexes were 
brisk and three-plus, but toes were downgoing.  Nerve 
conduction study and EMG testing was performed.  Right L5-S1 
paraspinals and vastus medialis showed normal activities.  
Needling of the right tibialis anterior and medial 
gastrocnemius showed increased insertional activities with 
positive sharp waves seen in the tibialis anterior.  The 
biceps femoris was normal.  In summary, the nerve conduction 
study showed a normal right peroneal motor nerve, normal 
sensory study of the median and sural nerves, normal H-
reflexes and irritation of the distal right leg muscles.  No 
neuropathy was seen on nerve conduction study and EMG did not 
show a myelopathy.  There could be an L5-S1 radiculopathy and 
was an obvious myelopathy on "clinical grounds."

The veteran was provided a VA examination in February 1996.  
While this examination was provided principally of the 
lumbosacral spine, this report noted that the veteran had 5/5 
strength in the major motor groups of both lower extremities 
including the extensor hallucis longus, anterior tibialis and 
gastroc-psoas groups.  He had a mild loss in lumbar lordosis.  
He had equivocal straight leg sign on the right and a 
negative straight leg sign on the left.

In March 1996, another private physician (JBK) wrote that he 
believed that the veteran's right lower extremity problems 
were a manifestation of cervical myelopathy and did not 
relate to any type of internal derangement of the ankle or 
knee.  He noted that he had performed a decompressive 
laminectomy of the cervical spine in January 1996 and that 
this procedure had "helped somewhat with the incoordination 
and dysesthesias which he had in his right lower extremity."

The veteran was provided VA examination in January 1997.  His 
claims folder was available and reviewed at the time of 
examination.  He complained of chronic right foot pain.  He 
was alert and cooperative and his speech was somewhat 
slurred.  Finger-to-nose testing was symmetrical and probably 
normal given the fact that there was alcohol on his breath.  
The veteran walked with a cane and he limped with the right 
foot, and tended to walk holding his toes of the right foot 
in the air, walking on the lateral surface of the heel 
primarily of the right foot.  Current symptoms of right foot 
pain began in the lateral surface of the foot and spread over 
the dorsum.  The foot would have a cramping sensation with 
intense pain that traveled into his calf, thigh, buttocks and 
lower back.  The pain got a little better after his cervical 
laminectomy in January 1996 but had not improved 
significantly since that time and the foot pain had not 
improved.  The pain in his foot occurred at least four times 
a week and lasted from four to five hours.  Physical 
examination revealed that the physician could barely touch 
the right foot without the veteran jumping off the table.  
Even when he touched the veteran with a tuning fork on the 
right knee, he jumped and said it was extremely painful.  
Right leg weakness of eversion was assessed at 4/5, inversion 
at 4+/5, and dorsiflexion of the foot at 4+/5, although 
grading was difficult due to the veteran's extreme pain 
response.  Pin, vibration, light touch sensation were all 
very dysesthetic over the entire surface of the right foot.  
The conclusion was that the veteran had right foot pain with 
severe dysesthesia.  Foot pain was probably multifactorial 
with a dysesthetic quality and previous EMG showed irritation 
of nerve roots including the tibialis anterior suggesting 
that the veteran's low back was contributing to a neuropathic 
type of pain in the right foot.  In addition, the veteran had 
had some orthopedic problem in the right foot and both 
combined into an intractable problem.   

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Disability of the musculoskeletal system 
is primarily the inability due to damage or infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  Pain, supported by adequate 
pathology, and weakness are important factors of functional 
loss and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
standing and weight-bearing or related considerations.  
38 C.F.R. § 4.45.

Loss of use of a foot, will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the foot including balance 
and propulsion.  38 C.F.R. § 4.63.  The combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.

Amputation of or loss of use of a foot warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5167.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent evaluation requires severe 
residuals.  A 40 percent evaluation requires that the 
residuals be so severe as to result in actual loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The RO has most recently evaluated the veteran's right foot 
disorder by analogy to 38 C.F.R. § 4.124(a), Diagnostic Code 
8523, paralysis of the anterior tibial (deep peroneal) nerve.  
Incomplete paralysis of the deep peroneal nerve which is mild 
warrants a noncompensable evaluation, which is moderate 
warrants a 10 percent evaluation, and which is severe 
warrants a 20 percent evaluation.  Complete paralysis of the 
anterior tibial nerve with loss of all dorsal flexion 
warrants a 30 percent evaluation.  Id.

Analysis:  The veteran is shown to have right lower extremity 
disability, including right foot pain, which is attributed in 
part to his service-connected lumbosacral spine disorder and 
the in-service chip fracture of the right navicular.  There 
is no clinical evidence on file distinguishing the degree of 
right foot disability which is due to service or to service-
connected disability from the impairment due to the post-
service ankle injury in 1993.  Accordingly, the Board will 
consider all right foot impairment in evaluating the service-
connected right foot disability.  The most recent January 
1997 VA examination stated that right foot pain was 
attributable to the veteran's service-connected lumbar spine 
dysfunction with degenerative disease and that he also had 
some orthopedic problem.  Degenerative or arthritic changes 
of the right foot are demonstrated and this will be 
considered to be a residual of the chip fracture of the 
tarsal navicular during service.  The veteran is also shown 
to have severe dysesthesia of the entire right foot.  
Collectively, right foot pain results in significant 
impairment and gait disturbance.  

Giving the veteran the benefit of the doubt, the Board 
concludes that collective right foot disability is best 
characterized by analogy to severe foot injuries warranting a 
30 percent evaluation in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  In making this determination, the 
Board is mindful of the fact that although the veteran was 
previously evaluated by the RO as 20 percent disabled for 
severe incomplete paralysis of the deep peroneal nerve, nerve 
conduction studies on file do not bear out any significant 
impairment of the peroneal nerve.  Moreover, the most recent 
January 1997 VA examination concluded that the veteran did 
not have any significant loss of strength of the right lower 
extremity in which eversion was graded at 4/5, inversion at 
4+/5, and dorsiflexion at 4+/5. 

However, the veteran is not shown to have sufficient 
collective right foot disability to result in what might be 
considered an entire loss of use of his right foot sufficient 
to warrant the next higher 40 percent evaluation.  Despite 
significant protestations of pain, the veteran is clearly 
shown to have significant strength and no particular atrophy 
sufficient to conclude that he has entirely lost the use of 
his right foot.  Accordingly, the criteria for a rating in 
excess of 30 percent are not met.

The Board is mindful that a claim which is placed in 
appellate status by disagreement with the original or initial 
rating award, but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  In this case, a review of the evidence 
shows that rather than provide a staged rating for discrete 
intervals during the pendency of the appeal, the Board 
concludes that the veteran is entitled to a 30 percent 
evaluation for his service-connected right foot disorder from 
the time of the effective date initially established by the 
RO, the date which is upheld on appeal in this Board opinion 
(namely, January 1997).  No higher evaluation during the 
pendency of this appeal is warranted.


III.  Benefits under § 1151

In March 1996, the veteran's private physician wrote that the 
veteran had been under his treatment since January 1996, when 
the veteran was provided a decompressive cervical spine 
surgery for cervical myelopathy and stenosis.  This physician 
noted that the veteran had previously been treated by VA for 
right lower extremity problems and he opined that the 
veteran's right lower extremity problem was likely a 
manifestation of his cervical myelopathy.  He said that his 
cervical spine surgery had somewhat helped the veteran's 
incoordination and dysesthesia and he believed that had a 
cervical MRI or CT myelogram been performed earlier, the 
veteran's cervical spine disorder might earlier have been 
diagnosed and treated.

In January 1997 a VA neurologist stated that "had [the 
veteran] been diagnosed in the fall of 1995, and the surgery 
on his cervical neck done earlier, the only change in his 
current condition would probably be slightly less 
incoordination and his incoordination findings on examination 
today are fairly mild."  This statement seems to imply that 
VA's failure to timely diagnose and treat a cervical spine 
disorder resulted in "slightly" more "incoordination."  

Because the veteran's § 1151 claim was filed before October 
1997, amendments to 38 U.S.C.A. § 1151, made effective that 
month, are not applicable.  The claim must be adjudicated 
under the provisions of 38 U.S.C.A. § 1151 as they existed 
prior to October 1997.  See VAOPGCPREC 40-97 (December 31, 
1997).  Accordingly, there is no need to show "fault" on the 
part of VA in order for the veteran's claim to be successful.  
However, 38 U.S.C.A. § 1151, prior to October 1997, 
nonetheless required a showing that "additional disability" 
resulted from VA treatment for VA compensation benefits to be 
payable under that section of the law.  Additionally, there 
must be a causal connection shown between such additional 
disability and VA treatment.

In view of the fact that "fault" on the part of VA need not 
be shown, the competent evidence tending to show that the 
veteran has additional disability as the result the failure 
of VA to timely diagnose or treat a cervical spine disorder 
is sufficient to establish a well-grounded claim.


ORDER

Entitlement to an effective date earlier than January 21, 
1997, for an award of service connection for the residuals of 
a right foot fracture with degenerative joint disease and 
severe dysesthesia is denied.

Entitlement to a 30 percent evaluation for the residuals of a 
right foot fracture with degenerative joint disease and 
severe dysesthesia is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

The claim of entitlement to compensation in accordance with 
38 U.S.C.A. § 1151 for additional cervical spine disability 
due to medical treatment provided by the Department of 
Veterans Affairs is well grounded.  To this extent only, the 
appeal is granted.



REMAND

In the most recent January 1997 VA examination on file, the 
VA neurologist wrote a lengthy and detailed opinion.  This 
physician had access to and reviewed the veteran's claims 
folder and clearly pointed out that, beginning in the fall of 
1995, the veteran had little if any symptoms which might 
ordinarily have been attributed to a cervical spine 
disability.  However, this VA neurologist stated that "had he 
been diagnosed in the fall of 1995, and the surgery on his 
cervical neck done earlier, the only change in his current 
condition would probably be slightly less incoordination and 
his incoordination findings on examination today are fairly 
mild."  As noted above, this statement seems to imply that 
VA's failure to timely diagnose and treat a cervical spine 
disorder resulted in "slightly" more "incoordination."  
However, this physician then went on to write that the 
veteran's pain in the arm, cramping of the right hand, 
occasional numbness and tingling of the hand, and severe pain 
in the right foot had persisted despite the surgery to his 
cervical spine; thus, there is no reason to believe that 
those symptoms would have been avoided if the surgery had 
been done earlier.  This sentence clearly indicates that the 
majority of the veteran's symptoms have persisted despite 
cervical spine surgery and therefore clearly implies that no 
additional disability resulted from VA's failure to earlier 
diagnose and treat a cervical spine condition.  Because this 
opinion thus provides somewhat conflicting statements, the 
case is REMANDED for the following development.

1.  The veteran should be offered the 
opportunity of submitting any additional 
evidence or argument that he may have in 
support of an § 1151 claim alleging 
"additional disability" as the result of 
VA treatment.

2.  The records in this case should again 
be referred to the neurologist who 
examined the veteran in January 1997 for 
clarification regarding his earlier 
opinion, specifically his comments which 
seem to imply that VA's failure to timely 
diagnose and treat a cervical spine 
disorder resulted in "slightly" more 
"incoordination."  The physician's 
attention is directed to his earlier 
thorough examination report of January 
1997.  The physician is requested to 
provide clarification as to whether or 
not the veteran has any identifiable and 
quantifiable increase in disability or 
"additional disability" which might not 
have existed had VA sooner diagnosed and 
treated a cervical spine disorder.  If 
the physician determines that re-
examination is required in order to 
formulate such an opinion, the veteran 
should be provided such an examination.

After completing the above development, the RO should review 
the above report of examination for completeness and, if any 
requested opinions have not been provided, or are inadequate, 
the report should be returned for clarification.  Thereafter, 
the RO should address the issue presented on appeal.  If any 
benefit sought is not allowed, a supplemental statement of 
the case should be prepared and provided to the veteran for 
his opportunity to respond.  The case should then be returned 
to the Board after compliance with all applicable appellate 
procedures.  The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

